Mb. Justice De Jesús
delivered the opinion of the court.
In the general election held in 1936, Isabel Dalmau de Acosta, a member of the "Partido Unión Republicana,” appeared in the electoral ticket of her party and in that of the "Partido Socialista,” as a candidate for the Gfuánica Municipal Assembly. She was elected, hut on April 13, 1938, her resignation was accepted by the municipal assembly. To fill the vacancy the local committee of the "Partido Unión Repu-blicana” submitted a list of candidates headed by respondent José Ramón Milán, who was selected by the assembly and was inducted into office.
To challenge his election The. People of Puerto Rico, at the instance of Juan V. Morciglio, brought the present quo warranto proceeding on the ground that the election of respondent by the municipal assembly is void and therefore the respondent is unlawfully discharging the duties of such office because no list of candidates from the “Partido Socia-lista” was requested from which to elect somebody to fill the vacancy. The relator relies on the decision in People ex rel. Sosa v. García, 43 P.R.R. 385.
 As it appears from the pleadings and the evidence that Isabel Dalmau de Acosta, whose resignation brought about the vacancy filled by the respondent, although nominated by the two parties above mentioned, belonged, however, *155to tbe “Partido Unión Republicana,” section 23 of Act No. 53, (Session Laws of 1928), is tbe law applicable in tbe premises. Tbe pertinent part of said section reads as follows :
“Section 23. — Vacancies in municipal assemblies shall be filled by them from a list of three names submitted by the local directing body of the party to which the candidate belongs, and the appointees shall be persons qualified as eligible and who belong to the same political party as the member causing such vacancy ...” (Italics ours.)
In view of such an express legal provision it is unquestionable that tbe party entitled to send in a list of candidates for the office was tbe “Partido Unión Republicana” and not tbe “Partido Socialista.”
The decision in People ex rel. Sosa v. García, supra, invoked by tbe relator and appellant, does not support bis theory. In tbe above case tbe parties “Socialista Constitu-cional” and “Reformista Local” of Río Piedras came to an understanding whereby tbe members of tbe latter would vote tbe former’s ticket in which there appeared certain candidates from tbe “Partido Reformista.” Conformable to tbe understanding tbe “Partido Reformista” did not vote its ticket and apparently did not go to tbe polls, but voted for the candidates who appeared on tbe ticket of tbe “Partido Socialista Constitucional.” Pablo Landrau, affiliated to tbe “Reformista Local” party, was one. of such candidates. When tbe office filled by tbe said Pablo Landrau was declared vacant on November 28, 1930, tbe Municipal Assembly of Rio Piedras appointed to tbe said office respondent José G-arcia Delgado who bad been recommended by tbe “Socialista Constitucional” party which bad won tbe election of 1928. Tbe secretary of the municipal assembly did not notify tbe committee about tbe vacancy nor did be ask for tbe statutory list of three candidates.
Tbe election of José García Delgado having been challenged, tbe court found for the relator in tbe quo warranto *156proceeding and declared the election void on the ground that, although Pablo Landrail belonged to the “Reformista Local” party, such party, however, did not go to the polls and, therefore, was not entitled to any representation in the municipal assembly.
In the case at bar, the “Unión Republicana” party went to the polls and won the election. As Mrs. Dalmau de Acosta was affiliated to the above party, it was the proper thing, as we have already stated, to fill the vacancy with a member of her party in accordance with section 23, supra.
From the foregoing, the appeal is dismissed and'the judgment appealed from affirmed.